NUMBER 13-09-00293-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE:  TEXAS ASSOCIATION OF SCHOOL BOARDS, INC.




On Petition for Writ of Mandamus.




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


	Relator, Texas Association of School Boards, Inc., filed a petition for writ of
mandamus in the above cause on June 1, 2009.  The Court requested and received a
response to the petition for writ of mandamus from the real party in interest, and further
received a reply brief filed by relator.  Relator has now filed an unopposed motion to
dismiss this original proceeding on grounds that the parties have settled and compromised
their dispute.  Relator thus asks this Court to dismiss the petition for writ of mandamus as
moot.  
	The Court, having examined and fully considered the unopposed motion to dismiss,
is of the opinion that relator has shown itself entitled to the relief sought.  Accordingly, the
unopposed motion to dismiss is GRANTED and the petition for writ of mandamus is hereby
DISMISSED as moot.  See Tex. R. App. P. 52.8(a). 

										PER CURIAM


Memorandum Opinion delivered and
filed this 6th day of August, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).